Exhibit FOR IMMEDIATE RELEASE Source Interlink Appoints Greg Mays as New Chairman and Chief Executive Officer BONITA SPRINGS, FL, October 23, 2008 – Source Interlink Companies, Inc. (NASDAQ: SORC), one of the largest publishers of magazines and online content for enthusiast audiences and a leading distributor of DVDs, CDs, magazines, video games and books, announced today the appointment of Greg Maysas Chairman and Chief Executive Officer of Source Interlink Companies, Inc. effective immediately. “I am very pleased that Greg was elected CEO of Source Interlink," said Ron Burkle, Managing Partner at Yucaipa Companies, an investment firm with a significant investment in Source Interlink. "Greg has the perfect combination of leadership and business development skills needed here.His record of managing successful companies for Yucaipa speaks for itself, and the vision he has set for the future of Source confirms my confidence in the value of this investment.” “Greg is the ideal leader for Source Interlink at this point in its development,” said Terrence Wallock, Chairman of the Company’s Nominating and Corporate Governance Committee.“We are confident that Greg, together with Source’s strong management team, will take the performance of Source to a whole new level.” Mr. Mays, who has served on the Company’s Board of Directors since February 2005, commented on his appointment, “The opportunity to join Source Interlink inthis new capacity is truly exciting.From my board position I have always been impressed with the Company’s underlying technology, state-of-the-art distribution systems and facilities, and strong market position.”Mays continued, “As its CEO, my immediate focus will be to reach out to key customers, partners, and employees in order to gain a better understanding of where we are hitting the mark and where we can realize new opportunities.Source Interlink has set the pace for content and national distribution and my job is to ensure that we continue to lead the field with innovative, cost effective solutions that continue to bring unparalleled value to our readers, retail partners, employees and investors.” Operating executives reporting to Mr. Mays are Jim Gillis, President and Chief Operating Officer of Source Interlink Companies, Steve Parr, President of Source Interlink Media, and Alan Tuchman, President of Source Interlink Distribution.Mr. Mays commented, “This is a team of consummate professionals with whom I look forward to working.Together we will add value to this company by executing our strategic plan.” - more - About Gregory Mays Greg Mays, has been on Source Interlink's Board of Directors since February 2005 and has served as the Chairman of the Company's Compensation and Corporate Governance Committees and been a member of the Audit Committee.Mr.
